Citation Nr: 1518134	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 14, 2010 for the assignment of a 70 percent rating for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to June 14, 2010 for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to an effective date prior to June 14, 2010 for the grant of entitlement to Dependents' Educational Assistance (DEA) pursuant to Chapter 35, Title 38, United States Code.    


REPRESENTATION

Veteran represented by:	Virginia Girard-Bardy, Attorney



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967 with service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to an earlier effective date for the grant of entitlement to TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2010 Board decision, the Board denied entitlement to a rating in excess of 50 percent for PTSD prior to June 14, 2010 and granted entitlement to 70 percent for PTSD effective June 14, 2010.  

2.  The Veteran did not appeal the October 2010 Board decision to the Court, and to date has not filed a Motion for Reconsideration of the October 2010 Board decision, nor has he alleged that the October 2010 Board decision contains clear and unmistakable error.  




CONCLUSION OF LAW

An effective date earlier than June 14, 2010 for the award of a 70 percent rating for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.97 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of background, the RO granted service connection for PTSD in March 2003 and assigned a 30 percent rating, effective June 21, 2002.  This decision became final and the Veteran filed a claim for increased rating in September 2004.  The issue of entitlement to a rating in excess of 30 percent for PTSD was eventually appealed to the Board in November 2007.  The Board increased the Veteran's PTSD disability rating to 50 percent for the entirety of the appeal period (effective September 7, 2004) and denied entitlement to TDIU.  In February 2009, the United States Court of Appeals for Veterans Claims (Court) vacated the portion of the November 2007 Board decision that denied entitlement to more than 50 percent for PTSD and entitlement to TDIU.  The case returned to the Board in June 2009 and February 2010 and the Board remanded the issues of entitlement to a disability rating in excess of 50 percent for PTSD and entitlement to TDIU for further development.  

The issue eventually returned to the Board in October 2010.  The Board decision discussed the severity of the Veteran's PTSD throughout the appeal period and determined that a 70 percent rating was warranted for a portion of the appeal.  The RO implemented the Board decision in a November 2010 rating decision and assigned an effective date of June 14, 2010 (the date of a June 2010 VA examination report) for the grant of the 70 percent rating based on the reasons and bases provided in the October 2010 Board decision.  

The Veteran now seeks an effective date earlier than June 14, 2010 for the grant of a 70 percent rating for PTSD as he believes his disability was manifested by symptomatology that warranted an increased rating prior to June 14, 2010. 

The Veteran did not appeal the October 2010 Board decision to the Court and to date he has not filed a Motion for Reconsideration nor has he alleged that there was clear and unmistakable error in the October 2010 Board decision.  As such, the Board is bound by the preclusive effect of the October 2010 Board decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

It is acknowledged that the Order and Conclusion of Law of the October 2010 Board decision states that an increased rating of 70 percent and no more is warranted but does not provide the specific date as to the staged rating.  However, the Findings of Fact and the Reasons and Bases of the Board decision clearly demonstrate that the Board held that a 70 percent rating was warranted for only a portion of the appeal period.  Specifically, the Reasons and Bases portion of the October 2010 Board decision provides a thorough discussion regarding the severity of the Veteran's PTSD symptoms and clarifies that the Veteran's PTSD symptoms had not manifested to such severity to warrant a 70 percent rating prior to the June 14, 2010 VA examination report.  

Although the date of the staged rating does not appear under the Finding of Fact, Conclusion of Law, or the Order, "38 U.S.C. § 7104(d) and 38 C.F.R. § 19.7(b) place no limitations on where in its opinions the Board must set forth its findings and conclusions and its reasons or bases for those findings and conclusions."  Morris v. Principi, 239 F.3d 1292, 1296 (Fed. Cir. 2001) (refusing to require the Board to explain its reasoning in the section of its opinion entitled "Reasons and Bases" rather than in the "Introduction"); see also Jennings v. Mansfield, 509 F.3d 1362, 1366 (Fed. Cir. 2007).  Here, the October 2010 Board decision specifically stated that "the June 2010 VA examiner's description of the overall disability level to be reflective by a GAF score of 49 now for the first time constitutes a competent medical opinion suggestive of increased impairment above that contemplated by the assigned 50 percent rating."  As such, the Board provided a detailed discussion and clearly indicated that it found the June 2010 VA examination report to be the first time the Veteran's PTSD symptoms manifested to the severity sufficient for a 70 percent rating.  In light of Morris and Jennings, the Board finds that the October 2010 Board decision clearly limited the award of a 70 percent rating to the time period on and after the June 14, 2010 VA examination report.         

Thus, there is no grounds for the Veteran to be awarded an effective date earlier than June 14, 2010 in light of the fact that the October 2010 Board decision clearly determined that a 70 percent rating was warranted only on and after June 14, 2010 pursuant to Morris and Jenning and since the October 2010 Board decision is final.  


ORDER

An effective date earlier than June 14, 2010 for the grant of a 70 percent disability rating for service-connected PTSD is denied.  


REMAND

In the October 2010 Board decision, the Board remanded the issue of entitlement to TDIU for additional development, to include obtaining any records referable to Social Security Administration (SSA) disability benefits.  In November 2010, the RO granted entitlement to TDIU without obtaining SSA records.  As the Veteran now contends that he is entitled to an effective date earlier than June 14, 2010 for the grant of TDIU, the Board finds that any outstanding SSA records should be associated with the record in accordance with the October 2010 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In this light, it is further noted that the Board finds that the Veteran meets the schedular requirement under 38 C.F.R. § 4.16(a)(4) for the entirety of the appeal.  38 C.F.R. § 4.16(a)(4) states that multiple injuries incurred in action will be considered one 60 percent disability for the purposes of a TDIU rating.  A June 1967 rating decision found that the Veteran experienced a wound from artillery fragment penetrating the left thigh while in Vietnam.  A March 2003 rating decision found that the Veteran's PTSD was related to his experiences in Vietnam, specifically in light of his Combat Infantryman's Badge and the Purple Heart Medal.  Thus, in light of 38 C.F.R. § 4.16(a)(4), the Board finds that the Veteran has one 60 percent disability prior to June 14, 2014.  Accordingly, the Veteran meets the 38 C.F.R. § 4.16(a) schedular requirement for the entirety of the appeal.     
 
Moreover, the Board finds that the issue of entitlement to an earlier effective date for the grant of TDIU is inextricably intertwined with the claim of entitlement to an earlier effective date for the grant of DEA benefits.  As such, the issue of entitlement to an earlier effective date for the grant of DEA benefits must be remanded as well.
  
Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

2.  After obtaining any outstanding pertinent records, complete any additional development deemed necessary.  Then readjudicate the Veteran's claims of entitlement to an earlier effective date for the grant of TDIU and DEA benefits.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


